 


115 HRES 99 EH: Providing for consideration of the bill (H.R. 428) to survey the gradient boundary along the Red River in the States of Oklahoma and Texas, and for other purposes, and providing for consideration of the joint resolution (H.J. Res. 42) disapproving the rule submitted by the Department of Labor relating to drug testing of unemployment compensation applicants.
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 99 
In the House of Representatives, U. S.,

February 14, 2017
 
RESOLUTION 
Providing for consideration of the bill (H.R. 428) to survey the gradient boundary along the Red River in the States of Oklahoma and Texas, and for other purposes, and providing for consideration of the joint resolution (H.J. Res. 42) disapproving the rule submitted by the Department of Labor relating to drug testing of unemployment compensation applicants. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 428) to survey the gradient boundary along the Red River in the States of Oklahoma and Texas, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit.  2Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 42) disapproving the rule submitted by the Department of Labor relating to drug testing of unemployment compensation applicants. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
